UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 FAWZI KHALID ABDULLAH FAHAD AL
 ODAH, et al.,

         Petitioners,
                                                             Civil Action No. 02-828 (CKK)
         v.

 UNITED STATES, et al.,

         Respondents.


                                             ORDER
                                         (August 24, 2009)

       For the reasons set forth in the Court’s Classified Memorandum Opinion issued to the

parties on this date, it is, this 24th day of August, 2009, hereby

       ORDERED that Petitioner Fawzi Khalid Abdullah Fahad Al Odah’s petition for habeas

corpus is DENIED; and it is further

       ORDERED that the relevant agencies shall complete a classification review of the

Court’s Classified Memorandum Opinion and shall provide the Court with an Unclassified

version within 72 hours of receiving the Court’s Classified Memorandum Opinion.

       This is a Final, Appealable Order.

                                                                       /s/
                                                       COLLEEN KOLLAR-KOTELLY
                                                       United States District Judge